Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/20, 8/27/21, and 2/25/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 21,23-26,29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilander, Udo, German Patent Publication DE102006041863 (hereinafter “Reilander”).
In Reference to Claim 16: 
Reilander discloses A hydraulic actuator ( a magneto-hydrodynamic pump) device for a hydraulic system filled with an electrically conductive medium (via electrolytes): wherein the hydraulic actuator device is situatable and/or is situated on and/or in the hydraulic system, and includes at least one actuator module (2), which in 
In Reference to Claim 17: 
Reilander further discloses at least one electrode unit (4,6) and at least one magnetic unit (10, 12), and a Lorentz force (inherent it is created given how the pump operates, however the Force is shown in Figure 2) is creatable on at least the portion of the electrically conductive medium (via fluid with electrolytes) with the aid of the electrical current flow generated by the at least one electrode unit (4,6) and of the magnetic field (See, Abstract) created by the at least one magnetic unit (10, 12) in such a way that at least the portion of the electrically conductive medium (fluid via electrolytes)  is acceleratable into the at least one partial volume of the hydraulic system against a counterforce acting against the pressure build-up.
In Reference to Claim 21: 
Reilander discloses a temperature control device for cooperating with a hydraulic actuator ( a magneto-hydrodynamic pump) device for a hydraulic system filled with an electrically conductive medium (via electrolytes), the hydraulic actuator device being 
In Reference to Claim 23: 
Reilander discloses a hydraulic system, comprising: at least one hydraulic actuator device for the hydraulic system (Figure 1), the hydraulic system being filled with an electrically conductive medium (via electrolytes), the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module (2), each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical 
In Reference to Claim 24: 
Reilander further discloses wherein the electrically conductive medium is: an electrically conductive fluid, and/or an ionic fluid, and/or at least one electrolyte (See, Abstract).
In Reference to Claim 25: 
Reilander further discloses wherein the hydraulic system is: a hydraulic work machine system, or a robot, or a hydraulic construction machine system, or a hydraulic agricultural machine system, or a hydraulic load hoisting system, or a hydraulic elevator system, or a hydraulic lifting platform system, or a hydraulic braking system, or a hydraulic transmission system, or a hydraulic power steering system, or a hydraulic chassis control system, or a hydraulic convertible roof system, or a hydraulic excavator system, or a hydraulic tractor system, or a hydraulic forklift system, or a hydraulic crane system, or a hydraulic forest machinery system, or a hydraulic heavy-duty transport system, or a hydraulic wing flap system, or a hydraulic press system, or a hydraulic scissor system, or a hydraulic folding machine system, or a hydraulic grinding machine system, or a hydraulic chipping system, or a hydraulic actuating drive system, or a 
In Reference to Claim 26: 
Reilander further discloses a method for creating a pressure build-up in at least one partial volume of a hydraulic system filled with an electrically conductive medium, the method comprising: generating at least one electrical current flow and/or at least one magnetic field (created via 10,12)  in such a way that at least a portion of the electrically conductive medium is accelerated into the at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with the at least one electrical current flow and/or with the at least one magnetic field, as a result of which acceleration the pressure build-up is created in the at least one partial volume of the hydraulic system. See, Paragraph [0026-0028].
In Reference to Claim 29: 
Reilander further discloses A method for controlling a temperature of an electrically conductive medium in a hydraulic system, the method comprising: introducing a heating current into the electrically conductive medium of the hydraulic system via at least one electrode (4,6). See, Paragraph [0026]. 

Claim(s) 16, 20, 22, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent 6,146,103 (hereinafter “Lee”).
In Reference to Claim 16: 
Lee discloses a hydraulic actuator (Figure 1-6) device for a hydraulic system filled with an electrically conductive medium (), the hydraulic actuator device being 
In Reference to Claim 20: 
Lee further discloses wherein the hydraulic actuator device includes multiple actuator modules and is situatable or is situated on and/or in the hydraulic system in such a way that at least some of the actuator modules of the hydraulic actuator device situated on and/or in the hydraulic system are situated on at least two medium lines of the hydraulic system extending in parallel to one another. See, Figure 8.
In Reference to Claim 22: 
	Lee further discloses A sensor device for cooperating with a hydraulic actuator device for a hydraulic system filled with an electrically conductive medium, the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being 
 	See, Figure 2 and Column 7 lines 57-64 which discusses the use of a voltage sensor (Voltmeter to evaluate the flow rate and control said flow rate.
	In Reference to Claim 28: 
	Lee further discloses wherein multiple electrical current flows and/or multiple magnetic fields are generated in at least two medium lines of the hydraulic system extending in parallel to one another in such a way that as a portion, individual volumes of the electrically conductive medium in the at least two medium lines are combined as 
	In Reference to Claim 30: 
	Lee discloses A method for ascertaining a piece of information regarding a flow rate of an electrically conductive medium in a hydraulic system, comprising the following steps: generating at least one magnetic field in such a way that at least one induction voltage is created at least one sensor electrode unit due to an interaction of the electrically conductive medium of the hydraulic system with the at least one magnetic field; tapping at least one voltage magnitude of the at least one induction voltage; and ascertaining the piece of information regarding the flow velocity of the electrically conductive medium, taking the at least one tapped voltage magnitude into account. See, Figure 2 and Column 7 lines 57-64 which discuss controlling the flow rate based off a specific voltmeter and thereby ascertaining the flow rate based off information provided by the voltmeter. 

Claim(s) 16, 19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsacienne, French Patent FR2086724 (hereinafter “Alsacienne”).
In Reference to Claim 16: 
Alsacienne discloses  A hydraulic actuator device for a hydraulic system filled with an electrically conductive medium, the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least 
In Reference to Claim 19: 
Alsacienne further discloses wherein the hydraulic actuator device includes multiple actuator modules and is situatable or is situated on and/or in the hydraulic system in such a way that at least some of the actuator modules of the hydraulic actuator device situated on and/or in the hydraulic system are situated in succession on a medium line of the hydraulic system. See, Figure 1 which illustrates multiple points of magnetic field creation and conduction (4-6). 
In Reference to Claim 26: 
Alsacienne discloses  A method for creating a pressure build-up in at least one partial volume of a hydraulic system filled with an electrically conductive medium, the method comprising: generating at least one electrical current flow and/or at least one magnetic field in such a way that at least a portion of the electrically conductive medium is accelerated into the at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with the at least 
In Reference to Claim 27:
Alsacienne further discloses wherein multiple electrical current flows and/or multiple magnetic fields are generated in series in a medium line of the hydraulic system in such a way that the portion of the electrically conductive medium in the medium line is transferred and continuously accelerated by the generated electrical current flow and/or the at least one magnetic field. See, Figure 1 which illustrates multiple points of magnetic field creation and conduction (4-6). 
Claim 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  by Kuri et al., U.S. Patent Publication 20166/0069680 (hereinafter “Kuri”).
In Reference to Claim 16: 
Kuri discloses A hydraulic actuator device for a hydraulic system (Figure 1) filled with an electrically conductive medium, the hydraulic actuator device being situatable and/or is situated on and/or in the hydraulic system, the hydraulic actuator device including at least one actuator module, each of which being configured in such a way that at least a portion of the electrically conductive medium is acceleratable into at least one partial volume of the hydraulic system due to an interaction of the at least portion of the electrically conductive medium with an electrical current flow generated: (i) using the respective actuator module, and/or (ii) using a magnetic field created using the 
In Reference to Claim 18: 
Kuri further discloses wherein and an induction force is creatable on at least the portion of the electrically conductive medium using a chronologically varying magnetic field created by the at least one coil unit in such a way that at least the portion of the electrically conductive medium is acceleratable into the at least one partial volume of the hydraulic system against a counterforce acting against the pressure build-up. See, Background: wherein Kuri discloses utilizing” a progressive magnetic field” to direct flow by supplying a three phase alternating current through the windings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,973,434 and U.S. Patent Publications 2017/0159682 and 2013/0186473 all would meet independent claim 15, 23 and 26 given how broad the current claim language is as recited in said claims. All the references noted above teach the use of a magnetic fluid to move fluid through a vessel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745                                                                                                                                                                                             

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745